DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Urano et al (US 2012/0161534).
Re Claim 1; Urano discloses mobile side circuitry of a wireless power transmission system, including a mobile side resonant circuit (122) adapted to inductively couple the mobile side circuitry to a stationary side circuitry (110) of the wireless power transmission system; (Fig. 12)
a mobile side rectifier stage (not shown but discussed in par 0086) adapted to rectify an input signal for supply of power to a mobile side load; and 
a mobile side transformer stage (10b) connected at its input side to the mobile side resonant circuit and connected at its output side to the mobile side rectifier stage; (Fig. 12 and par 0086The loads 11b, 11c and 11d (e.g., AC/DC converters) are connected to the windings Ns2 to Ns4 as auxiliary power supplies )
wherein  the mobile side transformer stage comprises at least one primary side winding (Np) and a plurality of secondary side windings (NS1-N2s); 

wherein output terminal pairs of the plurality of mobile side AC/DC converters are connected in series or output terminal pairs of the plurality of mobile side AC/DC converters are connected in parallel or mobile side AC/DC converters are grouped into a plurality of mobile side output groups such that output terminal pairs within each mobile side output group are connected in series and output terminal pairs of different mobile side output groups are connected in parallel. (Fig. 12)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Andersson et al. (US 2020/0313571)

Re Claim 2; Urano discloses wherein the number of mobile side AC/DC converters is n > 1; 

Urano does not disclose the number of mobile side AC/DC converter(s) per mobile side output group is 1 < r < n; 
output terminal pairs of mobile side AC/DC converters in each mobile side output group are connected in series if r > 1; and 
output terminal pairs of the mobile side groups are connected in parallel if g > 1.
However the above formula is mere a recitation of placing the converters in either series or parallel and also describing each output group having at least one ac/dc converter.
Andersson discloses having a plurality of converters and place the converters in either series and/or parallel by the closing (par 0030) based on the criterial or condition of the load and it would have been obvious to one of the skill in the art at the effective filing date of the invention to have the converters in ether series or parallel in order to increase the voltage or current required by the load. 

Re Claim 3; Urano discloses wherein g = 1 and n = r > 1. (Fig. 12 and par 0086)

Re Claim 4; Urano discloses wherein g = n > 1 and r = 1. (Fig. 12 and par 0086)

Re Claim 5; Andersson discloses wherein 1 < g < n, n mod g = 0, and r> 1. (Claim 5 describes a situation where g must 2 and n must be  3 or more due to the equation  not including any equal statements and based on the placement of the switches of Andersson in Fig. 2b, the groups is formed where g is 2 and n is 3)

Re Claim 6; Andersson discloses wherein n = 2', i = 1, 2, 3, ..., and g =                         
                            
                                
                                    2
                                
                                
                                    j
                                
                            
                            ,
                            0
                            ≤
                            j
                            ≤
                            i
                            -
                            1
                        
                     (claim 6 describes a design consideration of a matrix element of output groups the number of converters per output group, with the consideration of such a matrix also related to the current and or voltage requirement of the load which is affected by the control of switches shown in Fig. 2b)

Re Claim 8; Andersson discloses wherein the mobile side transformer stage comprises a same number of primary side windings and secondary side windings such that pairs of primary side windings and secondary side windings form transformer modules. (Fig. 2b)


Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
Applicant argues “By contrast, according to embodiments of the technology described in the present application and covered by the claims, a power receive load coil is not needed separate from a power receive coil. As shown in Fig. 2 of the present application, the mobile side transformer stage 24 is connected to a capacitor 26 of a series resonance circuit without provision of a separate power receive coil in addition to a power receive load coil. 
Urano et al uses a dedicated receiver resonance circuit including a coil and a capacitor, 
galvanically decoupled from a power receive load coil, then being connected to a transformer and a load. To the contrary, according to embodiments of the present technology, a mobile side transformer stage is directly connected at its input to the mobile side resonance circuit, and in 
However, the examiner respectfully disagrees, the claims are broadly written and all the claimed limitation are taught and mapped by Urano. Its also noted that the applicant didn’t present in the argument what the reference failed to teach within the claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/18/2022
Primary Examiner, Art Unit 2836